Citation Nr: 0311960	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




REMAND 

The veteran served on active duty from September 1943 to 
April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefit sought.  

In determining entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities, the central inquiry is whether the veteran's 
service connected disabilities alone are sufficient severity 
to produce unemployability. 

In this case, service connection is presently established for 
anxiety reaction (50 percent disabling), ganglion scar, left 
wrist (10 percent disabling) and pterygium, right eye, (0 
percent disabling).  The combined service-connected 
disability rating is 60 percent. 

The record also shows that the veteran has other health 
problems, which are not service-connected, including 
bilateral macular degeneration and Alzheimer's dementia, as 
well as heart disease.  Alzheimer's dementia, like the 
veteran's service-connected anxiety, is evaluated under the 
criteria for mental disorders.  What is unclear, however, is 
the degree of impairment due to the nonservice-connected 
disorder as opposed to the service-connected anxiety 
reaction. 

In the context of the current claim, on VA examination 
reports in October and November 1999, the examiner noted a 
recent marked decline in the level of the veteran's mental 
health.  However, the examiner was unable to render a medical 
opinion as to the status of the veteran.

Under these circumstances, the Board has the duty to 
supplement the record by obtaining an examination that 
includes a medical opinion on what effect the veteran's 
service-connected disabilities has on his ability to work.  
Accordingly, the case is remanded to the RO for the following 
action. 

1.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine the effect the 
service-connected anxiety reaction has on 
the veteran's ability to work.  The 
examiner is asked to separate the 
symptomatology and occupational and 
social impairment due to service-
connected anxiety from the nonservice-
connected dementia, cognitive 
dysfunction, and personality disorder.  
If such a distinction cannot be made, the 
examiner should so indicate.  Based on 
the examination, the examiner is asked to 
express an opinion as to whether the 
veteran is unemployable due to service-
connected anxiety. 

2.  After the additional evidence has 
been obtained, adjudicate the TDIU claim.  
If the benefit sought on appeal is 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




